Case 2:20-cr-20002-PKH Document 12 Filed 01/15/20 Page 1 of 2 PagelD #: 16

US DISTRICT COURT
WESTERN DIST ARKAN
IN THE UNITED STATES DISTRICT COURT FILED
WEST TOFA
STERN DISTRICT OF ARKANSAS JAN 15 "020

FORT SMITH DIVISION
DOUGLAS F. YOUNG, Clerk
UNITED STATES OF AMERICA ) BY a euty Ct

w.A: GOCH ACOSO!

)
) 18 U.S.C. § 844(e)
)

JACOB SAMUEL GREEN 18 U.S.C. § 844()

INDICTMENT

The Grand Jury Charges:
COUNT ONE

On or about August 3, 2019, in the Western District of Arkansas, Fort Smith Division, the
defendant, JACOB SAMUEL GREEN, by means and use of an instrument of interstate
commerce, that is, a cellular telephone, willfully threatened to unlawfully damage and destroy a
vehicle, i.e., a mail truck belonging to the United States Postal Service and parked at the United
States Post Office in Mena, Arkansas, by means of an explosive, by calling the Mena Police
Department, located in Mena, Polk County, Arkansas, and stating that he had placed a bomb in
one of the Mail Trucks parked at the United States Post Office in Mena, Arkansas.

All in violation of Title 18, United States Code, Section 844(e).

COUNT TWO

On or about August 3, 2019, in the Western District of Arkansas, the defendant, JACOB
SAMUEL GREEN did maliciously damage and destroy, and did maliciously attempt to damage
and destroy, by means of fire, a building located at 811 Eagle Gap Avenue in Mena, Polk County,
Arkansas, which was used in interstate commerce and was engaged in an activity affecting

interstate commerce.
Case 2:20-cr-20002-PKH Document 12 Filed 01/15/20 Page 2 of 2 PagelD #: 17

All in violation of Title 18, United States Code, Section 844(i)

 

A True Bill. DUANE (DAK) KEES
UNITED STATES ATTORNEY

/s/Grand Jury Foreperson By: (Li Cou O hp

Grand Jury Foreperson Claude S. Hawkins#Jr.

Assistant U.S. Attorney

Arkansas Bar No. 77062

414 Parker Avenue

Fort Smith, AR 72901

Telephone: (479)-783-5 125

E-Mail: claude. hawkins@usdoj.gov
